FILED
                      UNITED STATES COURT OF APPEALS
                                                                                 MAY 17 2010
                               FOR THE NINTH CIRCUIT
                                                                             MOLLY C. DWYER, CLERK
                                                                              U .S. C O U R T OF APPE ALS




 VITALIO NOE MERIDA-ALVARADO,                              No. 07-72021

             Petitioner,                                   Agency No. A073-987-227

    v.

 ERIC H. HOLDER, Jr., Attorney General,                    ORDER

             Respondent.


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

         We hereby sua sponte withdraw the memorandum disposition filed on

January 19, 2010.

         The motion to stay the mandate is denied as moot.

         Within 30 days after the date of this order, petitioner shall notify the court in

writing as to whether he wishes (1) to stand on the opening brief filed on February

11, 2008 or (2) to strike the opening brief and file a replacement brief. If petitioner

elects to file a replacement brief, such brief shall be due within 30 days after the

date of this order. Any replacement answering and optional reply briefs shall be

filed in accordance with the time limits set forth in Federal Rule of Appellate

Procedure 31(a).

         The Clerk shall calendar this case for the next available oral argument upon

completion of briefing.